Exhibit 10.6


THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 19, 2016 is
entered into by and between ExlService Holdings, Inc., a company organized under
the laws of Delaware (“Holdings”) (together with ExlService.com, Inc.
(“ExlService”), the “Company”), and Nagaraja Srivatsan (“Executive” or “You”).
WHEREAS, Executive has offered to serve the Company, and the Company desires to
employ Executive, subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:
1.Term; Effectiveness. (%3) The term of Executive’s employment under this
Agreement shall commence as of the later of December 10, 2016 or the Executive’s
first day of active employment with the Company (the “Effective Date”) and shall
continue until Executive’s employment under this Agreement is terminated
pursuant to the provisions of Section 5 hereof. The period of time from the
Effective Date through the termination of Executive’s employment hereunder is
herein referred to as the “Term.”
(a)    Executive agrees and acknowledges that Executive is an at-will employee
and the Company has no obligation to maintain the Term or to continue
Executive’s employment hereunder for any specific period of time, and Executive
expressly acknowledges that no promises or understandings to the contrary have
been made or reached.
(b)    This Agreement shall be binding upon the parties upon the execution
hereof.
2.Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the definitions set forth below.
(a)    “Affiliate” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.
(b)    “Control” means, the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
(c)    “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or regulatory body or other entity.


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

2




(d)    “Subsidiary” means, with respect to any Person, (i) any corporation of
which at least a majority of the voting power with respect to the capital stock
is owned, directly or indirectly, by such Person, any of its other Subsidiaries
or any combination thereof or (ii) any Person other than a corporation in which
such Person, any of its other Subsidiaries or any combination thereof has,
directly or indirectly, at least a majority of the total equity or other
ownership interest therein.
3.Duties and Responsibilities. (%3) Executive agrees to be employed by the
Company and be actively engaged on a full-time basis in the business and
activities of the Company and its Affiliates for the entirety of the Term, and,
subject to Section 3(c), to devote substantially all of Executive’s working time
and attention to the Company and its Affiliates and the promotion of its
business and interests and the performance of Executive’s duties and
responsibilities hereunder. During the Term, Executive agrees to use his
reasonable best efforts to ensure that the business and activities of the
Company and its Subsidiaries, that are under his direction, are conducted in
accordance with the Company’s practices and/or applicable laws, rules and
regulations in all material respects and as such are interpreted by the
Company’s law department and compliance professionals. Executive shall be
employed hereunder as Executive Vice President, Sales & Marketing, Consulting
and Strategy and the Chief Growth Officer, or such other title as agreed to
between Executive and the Chief Executive Officer of Holdings. Executive shall
have such duties and responsibilities customary for companies of comparable size
to the Company in the Company’s industry and commensurate with Executive’s
status and position hereunder and as directed from time to time by the Chief
Executive Officer of Holdings.
(a)    During the Term, Executive will be available to carry out his duties as
Executive Vice President, Sales & Marketing, Consulting and Strategy and the
Chief Growth Officer.
(b)    During the Term, Executive shall use Executive’s reasonable best efforts
to faithfully and diligently serve the Company and shall not act in any capacity
that is in conflict with Executive’s duties and responsibilities hereunder. For
the avoidance of doubt, during the Term, Executive shall not be permitted to
become employed by, engaged in or to render services for any Person other than
the Company and its Affiliates, shall not be permitted to be a member of the
board of directors of any Person (other than charitable or nonprofit
organizations), in any case without the consent of the Board of Directors of
Holdings (the “Board”), and shall not be directly or indirectly materially
engaged, or concerned or interested in any business activity, trade or
occupation (other than employment with the Company and its Affiliates as
contemplated by the Agreement); provided that nothing herein shall preclude
Executive from engaging in charitable or community affairs and managing his
personal investments to the extent that such other activities do not inhibit or,
subject to Section 7, conflict in any material way with the performance of
Executive’s duties hereunder. Notwithstanding the foregoing, Executive shall be
permitted to maintain his ownership stake in Vidya Seva, a business consulting
company owned jointly with his spouse. Executive shall not participate in sales
pursuits for Vidya Seva in competition with or against the Company.


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

3




4.Compensation and Related Matters. (%3) Base Compensation. During the Term, for
all services rendered under this Agreement, Executive shall receive an aggregate
annual base salary (“Base Salary”) at a rate of four hundred and fifteen
thousand dollars ($415,000) per annum, payable in accordance with the Company’s
applicable payroll practices. The Base Salary shall be reviewed no less
frequently than annually during the Term for increase, if any, in the sole
discretion of the Compensation Committee of the Board (“Compensation
Committee”).
(a)    Annual Bonus. During the Term, Executive shall have the opportunity to
earn an annual target bonus equivalent to 75% of Executive’s Base Salary at
target, with a maximum payment of no greater than 150% of Executive’s Base
Salary (the “Annual Bonus”). The actual amount of the Annual Bonus earned by the
Executive shall be determined in accordance with the terms of the Company’s
executive bonus plan which is administered by the Compensation Committee. Any
Annual Bonus due to the Executive shall be paid in March for the performance
during the preceding fiscal year. Subject to the terms of the Company’s bonus
policy as in effect from time to time, in order to receive an Annual Bonus,
Executive must (A) be actively employed by the Company, (B) not be serving any
notice period relating to the anticipated termination of the employment
relationship and (C) be performing his duties in good faith on the date such
Annual Bonus is paid.
(b)    Joining Bonus. Executive shall be entitled to receive a joining bonus of
$200,000 (the “Joining Bonus”). The Joining Bonus will be paid no later than 30
days following the Effective Date. In the event that Executive’s employment is
terminated within one year following the Effective Date (i) by Executive other
than for Good Reason or (ii) by the Company for Cause, Executive shall and
hereby does agree to repay the Company in full for the Joining Bonus.
(c)    Bonus Performance Targets for 2017 and Beyond. In consideration of the
signing bonus offered to the Executive described in Section (c) above, Executive
acknowledges he is not entitled to any Annual Bonus for the fiscal year ending
December 31, 2016. With respect to fiscal years ending after December 31, 2017,
the Compensation Committee shall determine the Company-wide objectives and
personal objectives in its sole discretion upon which the Annual Bonus shall be
based.
(d)    Equity Incentive Awards. Holdings will cause Executive to be granted
Restricted Stock Units with respect to 18,000 shares of Holdings’ common stock
(“RSUs”) which grant will be effected within five business days following the
Effective Date (the “Initial Equity Grant”) and will be governed by the terms
and conditions of the ExlService Holdings, Inc. 2015 Amendment and Restatement
of the 2006 Omnibus Award Plan (as amended) (the “Plan”). The terms and
conditions of the Initial Equity Grant will be determined and approved by the
Compensation Committee and shall be evidenced by an RSU award agreement
consistent with the terms of the Plan. The Initial Equity Grant shall vest and
become exercisable as to 25% of the RSUs


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

4




on the first anniversary of the date of grant, 25% of the RSUs on the second
anniversary of the date of grant, 25% of the RSUs on the third anniversary of
the date of grant and 25% of the RSUs on the fourth anniversary of the date of
grant. Beginning in 2017 and in years thereafter, Executive will also be
eligible during the Term, subject to performance and other conditions considered
by the Compensation Committee in its sole discretion, to receive an annual
target equity awards equivalent to six hundred thousand dollars ($600,000).
Annual equity grants may be allocated between performance based RSUs and time
based vesting RSUs as determined by the Compensation Committee for each fiscal
year. For the current fiscal year annual equity grants for senior management are
comprised 50% of performance based RSUs and 50% of time based vesting RSUs which
vest over four years in the manner set forth above. For the avoidance of doubt,
the first such annual grant, if any, shall be made in 2017.
(e)    Change in Control. In the event that a Change in Control (as defined in
the Plan) occurs at a time when any portion of restricted stock units or a stock
option granted to Executive remains unvested, then effective upon the
consummation of the Change in Control, the vesting of the portion of the
restricted stock units or stock option which is not then fully vested shall
accelerate such that any portion of the restricted stock units or stock option
which would have become vested during the one-year period following the Change
in Control shall become vested effective as of the consummation of the Change in
Control. In the event that (i) Executive’s employment with the Company is
terminated without Cause (a) at any time following a Change in Control or (b) in
specific contemplation of a Change in Control or (ii) Executive resigns with
Good Reason at any time following a Change of Control, Executive shall, upon and
subject to Executive’s execution of the release referenced in Section 5(c)(ii)
below that has become effective in accordance with its terms, be entitled, in
addition to the severance specified in Section 5(c)(i), to immediate full
vesting as of the termination date of any portion of restricted stock units or a
stock option which is unvested as of the termination date.
(f)    Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs commensurate with Executive’s
position that are provided by the Company from time to time for its senior
executives generally, subject to the terms and conditions of such plans.
(g)    Business Expense Reimbursements. During the Term, the Company shall
reimburse Executive for reasonable and properly documented business expenses in
accordance with the Company’s then-prevailing policies and procedures for
expense reimbursement.
(h)    Vacation. During the Term, Executive shall be entitled to annual paid
vacation of no less than four (4) weeks and to reasonable sick leave in
accordance with Company policy.


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

5




5.Termination of the Term.
(a)    Executive’s employment may be terminated by either party at any time and
for any reason; provided, however, that (i) that the Company shall be required
to give Executive at least 30 days advanced written notice if the termination is
without Cause and (ii) Executive shall be required to give the Company at least
90 days advance written notice of any resignation of Executive’s employment
hereunder. For the avoidance of doubt, the Company shall not be required to give
Executive any notice if the termination is for Cause. The Employment terminates
at the end of the applicable notice period, if any. During the notice period,
the Company reserves the right, in its sole discretion, to (i) alter, reduce, or
eliminate any of the Executive’s duties, (ii) require the Executive to remain
away from the Company’s premises (and/or restrict the Executive’s access to the
Company’s network, computers and email systems), and/or (iii) take any such
other action as may be necessary to facilitate the transition process associated
with the termination of the Executive’s employment. During the notice period,
the Executive acknowledges and agrees that he will remain employed by the
Company and, as a Company employee, shall continue to act in a manner consistent
with the Executive’s contractual, common law and other legal obligations to the
Company, including adhering to the Company’s policies and, if requested to do so
by the Company, shall assist in the transition of his duties as reasonably
requested by the Company. Notwithstanding the foregoing, Executive’s employment
shall automatically terminate upon Executive’s death.
(b)    Following any termination of Executive’s employment, notwithstanding any
provision to the contrary in this Agreement, the obligations of the Company to
pay or provide Executive with compensation and benefits under Section 4 shall
cease, and the Company shall have no further obligations to provide compensation
or benefits to Executive hereunder except (i) for payment of any accrued but
unpaid Base Salary and vacation time and for payment of any accrued obligations
and unreimbursed expenses under Section 4(j) accrued or incurred through the
date of termination of employment, (ii) as explicitly set forth in any other
benefit plans, programs or arrangements applicable to terminated employees in
which Executive participates, other than severance plans or policies and (iii)
as otherwise expressly required by applicable statute. For the avoidance of
doubt, (x) any unpaid Annual Bonus is forfeited if Executive’s employment is
terminated for any reason and (y) the date of termination shall mean the last
date of actual and active employment, whether such day is selected by mutual
agreement with the Executive or unilaterally by the Company and whether with or
without advance notice.
(c)    (i) If Executive’s employment is terminated by the Company without Cause
(other than due to death or Disability), or by Executive for Good Reason,
Executive shall be entitled to receive severance payments in an aggregate amount
equal to 12 months of Executive’s then current Base Salary payable as salary
continuation per the Company’s payroll policies for a twelve-month period
commencing on the date of termination of employment; provided, however, that
during such twelve-month severance period you actively seek comparable
employment and


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

6




upon subsequent employment the Company’s obligation to you shall be reduced by
any base salary you earn (whether paid currently or deferred) during such
severance period from your subsequent employer. The amounts payable under this
Section 5(c)(i) are inclusive of any statutory notice, pay in lieu of notice and
statutory severance entitlements, if any, and any amounts required to be paid to
Executive in the event a court of competent jurisdiction determines Executive
has been constructively dismissed from employment.
(i)    Any severance payments or benefits under Section 5(b)(ii) and 5(c)(i)
shall be (A) conditioned upon Executive having provided within 30 days following
Executive’s separation from service an irrevocable waiver and general release of
claims in favor of the Company and its respective Affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing (collectively, the “Released Parties”),
in a form reasonably satisfactory to the Company, that has become effective in
accordance with its terms, (B) subject to Executive’s continued compliance with
the terms of the restrictive covenants in Sections 7, 8, 9 and 10 of this
Agreement and (C) subject to the provisions of Section 19(d) of this Agreement.
(ii)    For purposes of this Agreement, “Cause” means: (A) a final
non-appealable conviction of, or a pleading of no contest to, (i) a crime of
moral turpitude which causes serious economic injury or serious injury to the
Company’s reputation or (ii) a felony; or (B) fraud, embezzlement, gross
negligence, self-dealing, dishonesty or other gross and willful misconduct which
has caused serious and demonstrable injury to the Company; (C) material
violation by Executive of any material Company policy applicable to Executive;
(D) willful and continuing failure to substantially perform Executive’s duties
(other than for reason of physical or mental incapacity) which failure to
perform continues beyond fifteen (15) days after a written demand for
substantial improvement in Executive’s performance, identifying specifically and
in detail the manner in which improvement is sought, is delivered to Executive
by the Company; provided that a failure to achieve performance objectives shall
not by itself constitute Cause and no act or failure to act by Executive shall
be considered “willful” unless done or failed to be done by Executive in bad
faith and without a reasonable belief that Executive’s actions or omission was
in the best interest of the Company; (E) Executive’s failure to reasonably
cooperate in an investigation involving the Company by any governmental
authority; (F) Executive’s material, knowing and intentional failure to comply
with applicable laws with respect to the execution of the Company’s business
operations, including, without limitation, a knowing and intentional failure to
comply with the Prevention of Corruption Act of India, 1988, or the United
States Foreign Corrupt Practices Act of 1977, as amended; provided, that, if all
of the following conditions exist, there will be a presumption that Executive
have acted in accordance with such applicable laws: Executive is following, in
good faith, the written


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

7




advice of counsel, such counsel having been approved by the Board as outside
counsel to the Company for regulatory and compliance matters, in the form of a
legal memorandum or a written legal opinion, and Executive has, in good faith,
provided to such counsel all accurate and truthful facts necessary for such
counsel to render such legal memorandum or written legal opinion; (G)
Executive’s failure to follow the lawful directives of Executive’s supervisor
which is not remedied within fifteen (15) days after Executive’s receipt of
written notice from the Company specifying such failure; or (H) Executive’s use
of alcohol or drugs which materially interferes with the performance of
Executive’s duties.
(iii)    “Good Reason” shall mean the occurrence, without Executive’s prior
written consent, of any of the following events: (A) a substantial reduction of
Executive’s duties or responsibilities or change in reporting relationship to
anyone other than the Board or the Chief Executive Officer, (B) Executive’s job
title and authority as an officer of the Company is adversely changed, provided
that if there is a “Change of Control” (as defined in the Plan) and Executive
retains similar title and similar authority with the Company or any entity that
acquires the Company (or any affiliate or subsidiary of such entity) following
such Change of Control, the parties agree that any change in Executive’s title
shall not constitute a significant reduction of Executive’s duties and
authorities hereunder; or (C) a change in the office or location where Executive
is based to a location that is more than twenty-five (25) miles further away
from Executive’s current primary residence, or (D) a breach by the Company of
any material term of this Agreement; provided that, a termination by Executive
with Good Reason shall be effective only if, within 30 days following
Executive’s first becoming aware of the circumstances giving rise to Good
Reason, Executive delivers a “Notice of Termination” for Good Reason by
Executive to the Company, and the Company within 30 days following its receipt
of such notification has failed to cure the circumstances giving rise to Good
Reason.
(iv)    For purposes of this Agreement, “Disability” means Executive’s
incapacity, due to mental, physical or emotional injury or illness, such that
Executive is substantially unable to perform his duties hereunder for a period
of six (6) consecutive months.
(d)    Upon termination of Executive’s employment for any reason, and regardless
of whether Executive continues as a consultant to the Company, upon the
Company’s request Executive agrees to resign, as of the date of such termination
of employment or such other date requested, from any applicable board of
directors (and any committees thereof) of any Affiliate of the Company to the
extent Executive is then serving thereon.
(e)    The payment of any amounts accrued under any benefit plan, program or
arrangement in which Executive participates shall be subject to the terms of the
applicable plan,


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

8




program or arrangement, and any elections Executive has made thereunder. Subject
to Section 19, the Company may offset any amounts due and payable by Executive
to the Company or its Subsidiaries against any amounts the Company owes
Executive hereunder.
6.    Acknowledgments. (%3) Executive acknowledges that the Company has expended
and shall continue to expend substantial amounts of time, money and effort to
develop business strategies, employee and customer relationships and goodwill
and build an effective organization. Executive acknowledges that Executive is
and shall become familiar with the Company’s Confidential Information (as
defined below), including trade secrets, and that Executive’s services are of
special, unique and extraordinary value to the Company, its Subsidiaries and
Affiliates. Executive acknowledges that the Company has a legitimate business
interest and right in protecting its Confidential Information, business
strategies, employee and customer relationships and goodwill, and that the
Company would be seriously damaged by the disclosure of Confidential Information
and the loss or deterioration of its business strategies, employee and customer
relationships and goodwill. Executive acknowledges that Executive’s agreement to
enter into this Agreement and be bound by the service commitments set forth
herein and the restrictive covenants and agreements set forth in Sections 7, 8,
9 and 10 hereof, is a material inducement to the Company’s willingness to enter
into this Agreement, and the Company would not otherwise enter into this
Agreement if Executive did not agree to be bound by the commitments set forth
herein and the restrictive covenants and agreements set forth in Sections 7, 8,
9 and 10 hereof, and make the commitments to the Company set forth herein.
(a)    Executive acknowledges (i) that the business of the Company and its
Affiliates is global in scope, without geographical limitation, and capable of
being performed from anywhere in the world, and (ii) notwithstanding the
jurisdiction of formation or principal office of the Company, or the location of
any of their respective executives or employees (including, without limitation,
Executive), the Company and its Affiliates have business activities and have
valuable business relationships within their respective industries throughout
the world.
(b)    Executive acknowledges that Executive has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to the necessity of such restraints for
the reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its Affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every commitment and restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area, in light of (i) the scope of the business of the
Company and its Affiliates, (ii) the importance of Executive to the business of
the Company and its Affiliates, (iii) Executive’s status as an officer of the
Company business, (iv) Executive’s knowledge of the business of the Company and
its Affiliates and (v) Executive’s relationships with the Company’s clients or
customers. Accordingly, Executive agrees


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

9




(x) to be bound by the provisions of Sections 7, 8, 9 and 10, it being the
intent and spirit that such provisions be valid and enforceable in all respects
and (y) acknowledges and agrees that Executive shall not object to the Company,
or any of its successors in interest enforcing Sections 7, 8, 9 and 10 of this
Agreement. Executive further acknowledges that although Executive’s compliance
with the covenants contained in Sections 7, 8, 9 and 10 may prevent Executive
from earning a livelihood in a business similar to the business of the Company,
Executive’s experience and capabilities are such that Executive has other
opportunities to earn a livelihood and adequate means of support for Executive
and Executive’s dependents.
7.    Noncompetition and Nonsolicitation. (%3) Executive acknowledges that the
services Executive are to render to the Company are of a special and unusual
character, with a unique value to the Company, the loss of which cannot
adequately be compensated by damages or an action at law. In view of the unique
value to the Company, its Subsidiaries and Affiliates (collectively, the
“Group”) of the services of Executive for which the Company has contracted
hereunder, because of the confidential information to be obtained by, or
disclosed to, Executive as herein above set forth, Executive covenants and
agrees that during Executive’s employment and during the “Non-Competition
Period,” as defined below, Executive shall not, directly or indirectly, enter
into the employment of, tender consulting or other services to, acquire any
interest in (whether for Executive’s own account as an individual proprietor, or
as a partner, associate, stockholder, officer, director, trustee or otherwise),
or otherwise participate in any business that competes, directly or indirectly,
with any member of the Group (i) in the same lines of business in the business
process outsourcing industry that the members of the Group are engaged in at the
time Executive’s employment is terminated, or if Executive is an employee of any
member of the Group, at the time Executive is accused of being in competition
with any of the Group pursuant to this Agreement; (ii) in the provision of the
business processes provided by the Group at the time Executive’s employment is
terminated, or if Executive is an employee of any member of the Group, at the
time Executive is accused of being in competition with any member of the Group
pursuant to this Agreement; (iii) in the provision of business processes that
any of the Group has taken substantial steps to provide to customers at the time
Executive’s employment is terminated, or if Executive is an employee of any of
the Group, at the time Executive is accused of being in competition with any of
the Group pursuant to this Agreement; or (iv) in the provision of business
processes that any of the Group are in the process of marketing to existing or
potential clients that any of the Group are taking measures to retain as clients
of the Group, at the time Executive’s employment is terminated, or if Executive
are an employee of any of the Group, at the time Executive is accused of being
in competition with any of the Group pursuant to this Agreement, during
Executive’s employment with the Group. Executive and the Company acknowledge
that clauses (ii), (iii) and (iv) in the immediately preceding sentence shall
not be deemed or interpreted to narrow or otherwise limit the scope of clause
(i) of such sentence. For purposes of this Agreement, the “Non-Competition
Period” shall be the one year period following Executive’s termination of
employment for any reason. For


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

10




the avoidance of doubt, nothing in this provision shall prevent Executive from
accepting employment with a current client of the Company provided that
Executive notifies the Company in advance, satisfies his notice obligations as
set forth in Section 5 (a) above and satisfies all other restrictive covenants
and post termination obligations to the Company contained in this agreement.
Notwithstanding the foregoing, nothing in this Agreement shall prevent (A) the
purchase or ownership by Executive of up to two percent (2%) in the aggregate of
any class of securities of any entity if such securities (i) are listed on a
national securities exchange or (ii) are registered under Section 12(g) of the
Securities Exchange Act of 1934; or (B) the direct or indirect ownership of
securities of a private company, provided that, Executive is only a passive
investor in such company (having no role, duty or responsibility whatsoever in
the management, operations or direction of such company) and owns no more than
five percent (5%) in the aggregate of any securities of such company. If
Executive’s employment with the Company is terminated for any reason, and after
such termination Executive wish to take any action, including without
limitation, taking a position with another company, which action could
potentially be deemed a violation of this Agreement, Executive shall have the
right, after providing the Board with all relevant information, to request a
consent to such action from the Board which consent shall not be unreasonably
withheld. The Board shall respond to Executive’s request by granting or denying
such consent within not more than 30 calendar days from the date the Company
receives written notice of such request from Executive. If Executive disagrees
with the Board’s decision relating to the consent, then a third-party arbitrator
(the “Arbitrator”) shall be appointed within five (5) days of the date Executive
notifies the Company of Executive’s disagreement, and the third party Arbitrator
shall be instructed to make a determination with respect to whether Executive’s
action would constitute a legally valid and enforceable violation of this
Agreement within not more than thirty (30) days following his appointment and
such determination shall be binding on all of the parties hereto. Such
arbitrator is to be selected based on mutual agreement of the Company and
Executive. If no mutual agreement is reached, each party shall select one
arbitrator and these two arbitrators will in turn select a third arbitrator. The
three arbitrators will then make a collective determination in accordance with
the terms of this paragraph. The cost of the Arbitrator(s) shall be borne by the
Company; provided, however, if the Arbitrators’ determination is inconsistent
with Executive’s position, then the cost of the Arbitrator shall be borne by
Executive.
(a)    During Executive’s employment with the Group and for a period of one year
thereafter Executive shall make no unfavorable, disparaging or negative comment,
remark or statement, whether written or oral (a “Disparaging Statement”), about
the Company or any of its affiliates, officers, directors, shareholders,
consultants, or employees; provided that Executive may give truthful testimony
before a court, governmental agency, arbitration panel, or similar person or
body with apparent jurisdiction and may discuss such matters in confidence with
Executive’s attorney(s) and other professional advisors. Similarly, during the
foregoing period, the Company and its officers and directors (acting in their
capacity as officers and directors of the Company) shall make no disparaging
statement about Executive; provided that any officer or director may give
truthful testimony before a court, governmental agency, arbitration panel, or
similar person or body


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

11




with apparent jurisdiction and may discuss such matters in confidence with their
or the Company’s attorney(s) and other professional advisors.
On and after the date hereof, during Executive’s employment and for one year
following termination of Executive’s employment, Executive may not directly or
indirectly (i) solicit, encourage, or induce or attempt to solicit, encourage,
or induce any (A) current employee, marketing agent, or consultant of any of the
Group to terminate his or her employment, agency, or consultancy with any member
of the Group or any (B) prospective employee with whom the Company has had
discussions or negotiations within six months prior to Executive’s termination
of employment not to establish a relationship with any of the Group, (ii) induce
or attempt to induce any current customer to terminate its relationship with any
of the Group, or (iii) induce any potential customer with whom the Company has
had discussions or negotiations within six months prior to Executive’s
termination of employment not to establish a relationship with any of the Group.
(b)    If a final and non-appealable judicial determination is made by a court
of competent jurisdiction that any of the provisions of this Section 7
constitutes an unreasonable or otherwise unenforceable restriction against
Executive, the provisions of this Section 7 will not be rendered void but will
be deemed to be modified to the minimum extent necessary to remain in force and
effect for the longest period and largest geographic area that would not
constitute such an unreasonable or unenforceable restriction (and such court
shall have the power to reduce the duration or restrict or redefine the
geographic scope of such provision and to enforce such provision as so reduced,
restricted or redefined).
8.    Confidential Information and Trade Secrets.
(a)     Access to Confidential Information and Trade Secrets. You understand and
acknowledge that as an employee of the Company, You will learn or have access
to, or may assist in the development of, highly confidential and sensitive
information and trade secrets about the Company, its operations and its clients
or prospective clients. “Confidential Information” includes without limitation:
(i) financial and business information relating to the Company, such as
information with respect to costs, commissions, fees, profits, sales, markets,
mailing lists, strategies and plans for future business, new business, product
or other development, potential acquisitions or divestitures, and new marketing
ideas; (ii) product and technical information relating to the Company, such as
product and service formulations, new and innovative product and service ideas,
methods, procedures, devices, machines, equipment, data processing programs,
software, software codes, computer models, and research and development
projects; (iii) client information, such as the identity of the Company’s
clients, the names of representatives of the Company’s clients responsible for
entering into contracts with the Company, the amounts paid by such clients to
the Company, specific client needs and requirements; (iv) information regarding
prospective clients, such as the identity of prospective clients, the names of
representatives of the prospective clients responsible for entering into
contracts with the Company, the amounts proposed to paid by such prospective
clients to the Company, specific needs and requirements of such prospective
clients; (v) personnel information, such as the identity and number of the
Company’s other employees, their salaries, bonuses, benefits, skills,
qualifications, and abilities; (vi) any and


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

12




all information in whatever form relating to any client or prospective client of
the Company, including without limitation its business, employees, operations,
systems, assets, liabilities, finances, products, and marketing, selling and
operating practices; (vii) any information which You know or should know is
subject to a restriction on disclosure or which You know or should know is
considered by the Company or the Company’s clients or prospective clients to be
confidential, sensitive, proprietary, a trade secret or is not readily available
to the public; and (viii) intellectual property, including inventions and
copyrightable works. You also may have access to “Trade Secrets,” which are
items of Confidential Information which meet the definition of trade secrets
under applicable law. Confidential Information and Trade Secrets are not
generally known or available to the general public, but have been developed,
compiled or acquired by the Company at its great effort and expense.
Confidential Information and Trade Secrets can be in any form: oral, written or
machine readable, including electronic files, and stored in any media whatsoever
or the unaided human memory.
(b)     Non-Disclosure of Confidential Information and Trade Secrets. You
acknowledge and agree that the Company is engaged in a highly competitive
business and that its competitive position depends upon its ability to maintain
the confidentiality of the Confidential Information and Trade Secrets which were
developed, compiled and acquired by the Company at its great effort and expense.
You further acknowledge and agree that any disclosing, divulging, revealing, or
using of any of the Confidential Information and Trade Secrets, other than in
connection with the Company’s business or as specifically authorized by die
Company, will be highly detrimental to the Company and cause it to suffer
serious loss of business and pecuniary damage. Accordingly, You agree that
during Your employment with the Company and following the termination of such
employment for any reason, You shall not directly or indirectly divulge or make
use of any Confidential Information outside of Your employment with the Company
(so long as the information remains confidential) without the prior written
consent of an authorized representative of the Company. You shall not directly
or indirectly misappropriate, divulge, or make use of Trade Secrets for an
indefinite period of time, so long as the information remains a Trade Secret as
defined under any applicable trade secrets or other applicable law. You also
agree at all times to exercise discretion in discussing with others the affairs
of clients, including avoiding unnecessary identification of names, places, and
other specifics, and to take reasonable precautions to make sure that such
discussions cannot be overheard and electronic communications cannot be
intercepted either by client’s employees or outside persons.
(c)    Notification of Inquiry Regarding Agreement. You further agree that if
You are questioned about information subject to this Agreement by any person or
entity not authorized to receive such information, You will notify the Company
within twenty-four (24) hours.
(d)    Material Non-Public Information. You acknowledge and agree that the
Company is a public company and that You may receive or have access to material
non-public information that is restricted from use and disclosure by federal and
state statutes and laws. You agree that other than to benefit the Company in
compliance with applicable laws, You will not use for any ‘purposes any “insider
information” that may come to Your attention in connection with Your employment
with the Company and that You will not disclose such information to anyone
outside or the inside the Company who is not an authorized recipient with a need
to know such


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

13




information, The term “use” includes, but is not limited to, purchase or sale of
securities influenced by such inside information.
9.    Return of Confidential Information and Company Property. You agree to
return all Confidential Information and/or Trade Secrets immediately upon
termination of your employment for any reason and at any time requested by the
Company. To the extent that You maintain Confidential Information and/or Trade
Secrets in electronic form on any computers or other electronic devices owned by
You, You agree to immediately and irretrievably delete all such information, and
certify the deletion of such material. You also agree to return all property in
Your possession at the time of the termination of the employment with the
Company, including without limitation all documents, records, electronic
recordings, and other media of every kind and description relating to the
Business of the Company and its Clients or Prospective Clients (as such terms
are defined elsewhere in this Agreement), and any copies, in whole or in part,
whether or not prepared by You, all of which shall remain the sole and exclusive
property of the Company. You further agree upon termination of your employment
for any reason to execute and provide the information set forth in the
Termination Certification attached hereto as Exhibit C. In addition, upon
request of the Company, You shall provide a copy of this Agreement to any
subsequent employer.
10.    Intellectual Property Rights. (%3) Executive agrees that the results and
proceeds of Executive’s employment by the Company or its Subsidiaries or
Affiliates (including, but not limited to, any trade secrets, products,
services, processes, know-how, track record, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while employed hereunder by the Company and any works in progress,
whether or not patentable or registrable under copyright or similar statutes,
that were made, developed, conceived or reduced to practice or learned by
Executive, either alone or jointly with others (collectively, “Inventions”),
shall be works-made-for-hire and the Company (or, if applicable or as directed
by the Board, any of its Subsidiaries or Affiliates) shall be deemed the sole
owner throughout the universe of any and all trade secret, patent, copyright and
other intellectual property rights (collectively, “Proprietary Rights”) of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Board determines in its sole discretion, without
any further payment to Executive whatsoever. If, for any reason, any of such
results and proceeds shall not legally be a work-made-for-hire and/or there are
any Proprietary Rights which do not accrue to the Company (or, as the case may
be, any of its Subsidiaries or Affiliates) under the immediately preceding
sentence, then Executive hereby irrevocably assigns and agrees to assign any and
all of Executive’s right, title and interest thereto, including any and all
Proprietary Rights of whatsoever nature therein, whether or not now or hereafter
known, existing, contemplated, recognized or developed, to the Company (or, if
applicable or as directed by the


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

14




Board, any of its Subsidiaries or Affiliates), and the Company or such
Subsidiaries or Affiliates shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Board or such
Subsidiaries or Affiliates without any further payment to Executive whatsoever.
As to any Invention that Executive is required to assign, Executive shall
promptly and fully disclose to the Company all information known to Executive
concerning such Invention. For the avoidance of doubt, the provisions of this
paragraph 10(a) do not apply to any intellectual property developed by, or
intellectual property rights vested in, Executive as a result of or related to
his affiliation with Vidya Seva.
(a)    Executive agrees that, from time to time, as may be requested by the
Board and at the Company’s sole cost and expense, Executive shall do any and all
reasonable and lawful things that the Board may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 10(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of Executive’s employment by the Company. Executive
further agrees that, from time to time, as may be requested by the Board and at
the Company’s sole cost and expense, Executive shall assist the Company in every
reasonable, proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries. To this end,
Executive shall execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining,
and enforcing such Proprietary Rights and the assignment thereof. In addition,
Executive shall execute, verify, and deliver assignments of such Proprietary
Rights to the Company or its designees. Executive’s obligation to provide
reasonable assistance to the Company with respect to Proprietary Rights relating
to such Inventions in any and all countries shall continue beyond the
termination of the Term.
(b)    Executive hereby waives and quitclaims to the Company any and all claims,
of any nature whatsoever, that Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.
11.    Notification of Employment or Service Provider Relationship. Executive
hereby agrees that as soon as practical, upon Executive’s consideration of
accepting employment with, or agreeing to provide services to, any other Person
during any period which Executive remains subject to any of the covenants set
forth in Section 7, Executive shall advise his prospective employer of this
Agreement and, to the extent necessary, shall provide such prospective employer
with a copy


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

15




of Section 7 of this Agreement; provided, however, that if and to the extent
this Agreement has been publicly filed in connection the Company’s filings with
the Securities and Exchange Commission or related corporate, public company
filings, Executive may provide his prospective employer with a copy of the filed
version of this Agreement. Promptly after receiving an offer of employment from
any other Person, Executive will provide written notice to the Company of his
new employer as soon as possible.
12.    Remedies and Injunctive Relief. Executive acknowledges that a violation
by Executive of any of the covenants contained in Section 7, 8, 9 or 10 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company
shall be entitled (without the necessity of showing economic loss or other
actual damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and/or permanent injunctions) in any Federal court of
the Southern District of New York or any state court located in New York County,
State of New York for any actual or threatened breach of any of the covenants
set forth in Section 7, 8, 9 or 10 in addition to any other legal or equitable
remedies it may have. The preceding sentence shall not be construed as a waiver
of the rights that the Company may have for damages under this Agreement or
otherwise, and all of the Company’s rights shall be unrestricted.
13.    Representations of Executive and Company; Advice of Counsel. (%3)
Executive represents, warrants and covenants that as of the date hereof: (i)
Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder, (ii) has disclosed all
applicable restrictive covenants or other obligations Executive has with any
current or former employer, (iii) Executive is not bound by any agreement that
conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term, (iv)
the execution and delivery of this Agreement shall not result in any breach or
violation of, or a default under, any existing obligation, commitment or
agreement to which Executive is subject, and (v) Executive has not engaged and
will not engage in the future in any conduct that is in breach of any
restrictive covenant to which Executive may be bound or any fiduciary duty that
Executive owes to any employer. The Executive understands and acknowledges that
Executive is not expected or permitted to possess, use or disclose any
confidential information belonging to any current or former employer in the
course of performing his duties for the Company.
(a)    Prior to execution of this Agreement, Executive was advised by the
Company of Executive’s right to seek independent advice from an attorney of
Executive’s own selection regarding this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

16




that in entering into this Agreement, Executive is not relying on any statements
or representations made by any of the Company’s directors, officers, employees
or agents which are not expressly set forth herein, and that Executive is
relying only upon Executive’s own judgment and any advice provided by
Executive’s attorney.
14.    Cooperation. Executive agrees that, upon reasonable notice and without
the necessity of the Company obtaining a subpoena or court order, Executive
shall provide reasonable cooperation in connection with any suit, action or
proceeding (or any appeal from any suit, action or proceeding), or the decision
to commence on behalf of the Company any suit, action or proceeding, and any
investigation and/or defense of any claims asserted against any of the Company’s
or its Affiliates’ current or former directors officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, which relates to events occurring during Executive’s employment
hereunder by the Company as to which Executive may have relevant information
(including but not limited to furnishing relevant information and materials to
the Company or its designee and/or providing testimony at depositions and at
trial), provided that with respect to such cooperation occurring following
termination of the Term, the Company shall reimburse Executive for expenses
reasonably incurred in connection therewith, including reasonable and necessary
attorney fees where the attorney is engaged in consultation with the Company,
and shall schedule such cooperation to the extent reasonably practicable so as
not to unreasonably interfere with Executive’s business or personal affairs.
15.    Withholding; Taxes. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, non-U.S. or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation. Executive shall be responsible for all taxes (including
self-employment taxes) in connection with his status as a member of the Company
for U.S. federal income tax purposes.
16.    Assignment. (%3) This Agreement is personal to Executive and without the
prior written consent of the Board shall not be assignable by Executive, and any
assignment in violation of this Agreement shall be void.
(a)    This Agreement shall be binding on, and shall inure to the benefit of,
the parties to it and their respective heirs, legal representatives, successors
and permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction and in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder).
(b)    Executive acknowledges and agrees that all of Executive’s covenants and
obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

17




and shall be enforceable by the Company and any successor or assign to all or
substantially all of the Company’s business or assets.
17.    Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in New York, and the validity, interpretation, construction,
and performance of this Agreement in all respects shall be governed by the laws
of New York without regard to its principles of conflicts of law. No provision
of this Agreement or any related document will be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.
18.    Dispute Resolution. Any dispute, controversy or other claim, other than
claims solely for injunctive relief pursuant to Section 7, 8, 9 or 10, arising
out of or relating to (i) this Agreement, or (ii) Executive’s employment with
the Company shall be resolved by binding confidential arbitration, to be held in
New York, New York in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. Judgment upon the award rendered by
arbitrator(s) may be entered in any court having jurisdiction thereof. The costs
of arbitration (fees and arbitrator compensation) shall be shared with Company
paying 75% and Executive paying 25%. Each party shall be responsible for its own
attorney’s fees and costs related to the Arbitration.
19.    Amendment; No Waiver; 409A. (%3) No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and a duly authorized officer of the Company (other than Executive).
(a)    The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(b)    It is the intention of the Company and Executive that this Agreement
comply with the requirements of Section 409A, and this Agreement will be
interpreted in a manner intended to comply with or be exempt from Section 409A.
The Company and Executive agree to negotiate in good faith to make amendments to
this Agreement as the parties mutually agree are necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes and penalties that may be imposed on or for the account of
Executive in connection with this Agreement (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

18




shall have any obligation to indemnify or otherwise hold Executive (or any
beneficiary) harmless from any or all of such taxes or penalties.
(c)    Notwithstanding anything in this Agreement to the contrary, in the event
that Executive is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Executive prior to the date that is six
(6) months after the date of Executive’s “separation from service” (as defined
in Treasury Regulation Section 1.409A-1(h)) or, if earlier, Executive’s date of
death. Following any applicable six (6) month delay, all such delayed payments
will be paid in a single lump sum on the earliest permissible payment date. For
purposes of Section 409A, each of the payments that may be made under this
Agreement are designated as separate payments.
(d)    For purposes of this Agreement, with respect to payments of any amounts
that are considered to be “deferred compensation” subject to Section 409A,
references to “termination of employment” (and substantially similar phrases)
shall be interpreted and applied in a manner that is consistent with the
requirements of Section 409A relating to “separation from service”.
(e)    To the extent that any reimbursements pursuant to Section 4(j) or 14 are
taxable to Executive, any such reimbursement payment due to Executive shall be
paid to Executive as promptly as practicable, and in all events on or before the
last day of Executive’s taxable year following the taxable year in which the
related expense was incurred. The reimbursements pursuant to Section 4(j) and 14
are not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that Executive
receives in any other taxable year.
20.    Severability. If any provision or any part thereof of this Agreement,
including Sections 7, 8, 9 and 10 hereof, as applied to either party or to any
circumstances, shall be adjudged by a court of competent jurisdiction to be
invalid or unenforceable, the same shall in no way affect any other provision or
remaining part thereof of this Agreement, which shall be given full effect
without regard to the invalid or unenforceable provision or part thereof, or the
validity or enforceability of this Agreement. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
21.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Executive with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Executive


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

19




and the Company, relating to such subject matter. None of the parties shall be
liable or bound to any other party in any manner by any representations and
warranties or covenants relating to such subject matter except as specifically
set forth herein.
22.    Survival. The rights and obligations of the parties under the provisions
of this Agreement (including without limitation, Sections 7 through 12 and
Section 14) shall survive, and remain binding and enforceable, notwithstanding
the expiration of the Term, the termination of this Agreement, the termination
of Executive’s employment hereunder or any settlement of the financial rights
and obligations arising from Executive’s employment hereunder, to the extent
necessary to preserve the intended benefits of such provisions.
23.    Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three days after mailing (one business day in the case
of express mail or overnight courier service) to the parties at the following
addresses or facsimiles (or at such other address for a party as shall be
specified by like notice):
If to the Company:
ExlService Holdings, Inc.
280 Park Avenue
New York, New York 10017
Attn: Nancy Saltzman, Esq.
Fax: (212) 624-5933
If to Executive:
Nagaraja Srivatsan
    *
*


Notices delivered by electronic mail shall have the same legal effect as if such
notice had been delivered in person.
24.    Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.
25.    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (PDF)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

20




effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.


Srivatsan 2016-11-8 EXECUTION VERSION.docx

--------------------------------------------------------------------------------

21






IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
EXLSERVICE HOLDINGS, INC.




By: /S/ NALIN MIGLANI
Name: Nalin Miglani
Title: EVP & Chief Human Resources Officer






NAGARAJA SRIVATSAN




/S/ NAGARAJA SRIVATSAN
Sign Above
Date: 11-19-2016




Srivatsan 2016-11-8 EXECUTION VERSION.docx